Citation Nr: 9912143	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-30 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, characterized as major depression.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



INTRODUCTION

The appellant had two periods of active service from June 
1974 to April 1977, and from December 1990 to April 1991.  
There were additional periods of inactive duty for training 
(INACDUTRA) and active duty for training (ACDUTRA) with the 
US Air Force and Army Reserve that are not herein at issue. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida (hereinafter RO), which denied service 
connection for a depressive disorder, claimed as a nervous 
condition.

The Board in March 1998 remanded the claim for further 
development.  The additional development having been 
accomplished to the extent possible, the case has now 
returned to the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.

2.  The appellant's initial service medical records (SMRs), 
are negative for any treatment for a depressive disorder.  

3.  The appellant unequivocally was diagnosed and treated for 
depression prior to entering into his second period of active 
service (Desert Storm).

4. The service medical records reveal that the appellant was 
diagnosed with depression and treated with Prozac in January 
1991 during service,  The pre-existing depression did not 
permanently increase in its severity in service.

5.  The appellant has not submitted competent evidence that 
he currently has a depressive disorder attributable to or 
made worse by his active service, or to any event or 
occurrence therein.

6.  The veteran has not met the initial burden of presenting 
evidence of a well-grounded claim as to the issue of service 
connection for a depressive disorder. 


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim that 
shows his depressive disorder was incurred in or was 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 1153, 1154, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§  3.303, 
§ 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered at the outset of the 
analysis of any case is whether the veteran's claim is well 
grounded; that is, whether it is plausible, meritorious on 
its own, or otherwise capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If a particular claim is 
not well grounded, then the appeal fails and there is no 
further duty to assist in developing facts pertinent to the 
claim as such development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).

In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter Court) 
held that the appellant in that case had not presented a 
well-grounded claim as a matter of law.  The Court pointed 
out that "unlike civil actions, the [VA] benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence." Tirpak, at 611.  The evidentiary 
assertions by the appellant must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making the 
assertion.  See King v. Brown, 5 Vet. App. 19 (1993); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  See also Caluza 
v. Brown, 7 Vet. App. 498 (1995) (well grounded claim 
requires competent evidence of (a) a current disability; (b) 
incurrence or aggravation of disease of injury during active 
duty; and (c) a nexus between in-service injury or disease 
and current disability).  In this case, the evidentiary 
assertions as to the claim of service connection for an 
acquired psychiatric disorder, described as a depressive 
disorder is beyond the competence of the veteran when viewed 
in the context of the total record.

Service connection may be granted for disabilities resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.304 (1998). A veteran who served during a 
period of war or during peacetime service after December 31, 
1946, is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137 (West 1991 & Supp. 1998).

The statute governing grants of service connection on the 
basis of the aggravation of a pre-existing disability 
requires that for there to be aggravation there must be an 
increase in disability during service.  38 U.S.C.A. § 1153 
(West 1991 & Supp. 1998).  The Court held in Hunt v. 
Derwinski, 1 Vet. App.. 292, 296 (1991) that a disorder is 
aggravated if there is an increase in the disability.  It has 
been held that "temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App.. 292, 297 (1991); Browder v. Brown, 5 
Vet. App. 268, 271-72 (1993) (citing Hensley v. Brown, 5 Vet. 
App. 155 (1993)).

Further, a present disability must exist and it must be shown 
that the present disability is the same disease or injury, or 
the result of disease or injury incurred in or made worse by 
the appellant's military service. 38 C.F.R. § 3.303 (1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed after 
service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease suffered in the line of duty.  38 C.F.R. § 
3.303(d) (1998); Godfrey  v. Derwinski, 2 Vet. App. 352, 356 
(1992).

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then the showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease occurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

As a prerequisite to establishing service connection for an 
acquired psychiatric disorder, the condition must be 
recognized by or analogous to those conditions listed in 38 
C.F.R. § 4.130 and must have been incurred or aggravated in 
service, 38 U.S.C.A. § 1110, or must be a psychosis which 
became manifest to a degree of 10 percent within one year 
from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When all of the relevant evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against his claim, in which case the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant's enlistment physical, service medical records, 
and his separation examination from his first period of 
service are negative for a diagnosis of a nervous disorder, 
or a depressive disorder.  

Apparently, after returning to active duty during Desert 
Storm, he injured his foot and his back and found unsuitable 
for service in the Persian Gulf. An excerpt from a January 
1991service medical report also notes a diagnosis of 
depression. He apparently was never sent to the Persian Gulf.  
This is supported by his DD 214 which does not indicate that 
he received any of the decorations awarded to those who 
served in the Persian Gulf.  Other evidence suggests that 
while his unit was sent, he was not deemed medically eligible 
to go, and was sent to Puerto Rico instead.  He was, as 
noted, called up to support Operation Desert Shield/Storm.

In a VA examination in September 1995, the veteran reported 
being activated in December 1990 and serving in the Persian 
Gulf where he was assigned to a medical evacuation unit.  He 
claimed that while in the army reserve in 1981 to 1982, and 
again in 1986 to 1987, he was treated at the VA clinic for 
depression.  He had trouble sleeping, was chronically tired, 
nervous, tense, irritable, and had trouble concentrating and 
thinking clearly.  He also had feelings of inadequacy, 
ineffectiveness, and hopelessness.

The examiner noted the veteran was perplexed looking, neat, 
well groomed, fairly cooperative, but very unhappy. He was 
adequately oriented, and recent and remote memory were 
intact.  He had some difficulty with concentration, and 
recall.  Speech and knowledge suggested average intelligence.  
Speech was slow, hesitating, but always relevant and coherent 
without evidence of looseness of associations, or bizarre 
ideations.  He expressed feelings of helplessness, and 
frustration, and a sense of futility and despair.  There was 
no evidence of delusional thinking, or obsessions.  Mood was 
depressed, affect was congruent, judgment was adequate.  He 
was found to be competent for VA purposes.  The diagnosis was 
major depression, recurrent.  His stressor's were mainly 
financial, and marital problems.  His GAF was 60.  There was 
no opinion offered that the depression was in any way related 
to or made worse by service.

A rating decision in January 1996 denied service connection 
for major depression (claimed as a nervous disorder) as there 
was no service history of a chronic nervous disorder.

In March 1998, the Board remanded this claim for additional 
development, including the obtaining of additional service 
and reserve records if available, in particular, for his 
period of duty during Desert Storm/Desert Shield.  While some 
medical records for that period of active duty were on file, 
it did not appear that the records were complete.  In 
addition, reserve records for other years were not on file.  
The appellant claimed that he had depression prior to his 
Persian Gulf service. It was not clear whether he claimed 
treatment during that time.  Such treatment records were not 
on file.  Periodic reserve examinations or other such records 
may be probative as to the issue under consideration.

Additional records were received subsequent to the remand.

Medical records in the file include service medical records 
from both periods of service, which are negative for any 
complaints, treatment, or diagnosis of an acquired 
psychiatric disorder, except for the aforementioned diagnosis 
of depression during his second period of service in February 
1991. This record is only a partial copy which only notes a 
diagnosis of depression and prescription for Prozac. The 
files also contain numerous copies of private and VA medical 
records.  These are also negative for any complaints, 
treatment, or diagnosis of an acquired psychiatric disorder, 
until a May 1990 service department record notes complaints 
of depression.  (He was not on active duty at the time.)  
Another entry in a record submitted by Ellen Sackett, M.D., 
dated in August 1994, diagnosed depression, noting a history 
of polysubstance and alcohol abuse. The physician counseled 
the veteran to stop drinking, as alcohol could cause 
depression.

The evidence indicates that the veteran was treated for 
depression approximately from October 1988 to June 1997.  His 
initial period of service ended in April 1977, or over 11 
years before this initial treatment.  Additionally, the 
service department record clearly shows a diagnosis for 
depression in May 1990, 7 months prior to his call up for 
Desert Storm.  While the findings support a diagnosis of 
major depression, there is nothing in the records that would 
associate his depression with any in-service event or 
occurrence.  It is not clear that the isolated episodes of 
depression prior to and during service constituted a chronic 
acquired psychiatric disorder.  In view of the posture of the 
case otherwise, this matter need not be resolved.  
Accordingly, inasmuch as a depressive disorder cannot be 
clinically connected to service, nor is there any evidence 
showing that it was made worse by service, service connection 
is not warranted. 

Additionally, where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded requirement 
of 38 U.S.C.A. § 5107 (West 1991 & Supp. 1997); where the 
determinative issue does not require medical expertise, lay 
testimony itself may suffice.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995).  That 
is, where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony, may 
constitute sufficient evidence to establish a well grounded 
claim; however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  The 
evidence is negative for any acquired psychiatric disorder 
beginning in, or being aggravated by service.  

The appellant has testified, and otherwise contended that he 
has a current depressive disorder.  In that regard, it is 
well established that while he can describe symptoms, he does 
not, however, have the medical knowledge to diagnose a 
medical relationship.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  It is 
noted, in this case, that there is no competent opinion that 
any acquired psychiatric disorder now present was in any way 
related to any incident, or event in service.

The Board is required to base its decision on the evidence of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). In 
this case, the veteran's in-service medical records for his 
first period of service are negative for depression, and he 
was diagnosed with depression over 11 years after his first 
period of service.  Medical records 7 months before his 
second period of service show a diagnosis and treatment for 
depression.  It is clear that any depressive disorder 
occurred after the presumptive period for his first period of 
service, and pre-existed his second period of service.  There 
is no competent evidence of depression due to any in service 
occurrence or injury.  Again, it is not clear that the 
episodes of depression prior to and during service were 
demonstrative of chronic impairment.  If so, there is no 
evidence of aggravation.  If not, there is no evidence of 
service incurrence.

Because the appellant has submitted no medical evidence to 
support his allegations, the claim is not well grounded.  See 
also Caluza v. Brown, 7 Vet. App. 498 (1996).  In the absence 
of proof of a present disability related to service, there 
can be no valid claim.  Here there has been no evidence, 
submitted by the appellant to support the allegations of a 
depressive disorder initially diagnosed or aggravated during 
either period of service, and nothing submitted shows a 
current depressive disorder due to service.  Accordingly, 
absent evidence establishing that the appellant has an 
acquired psychiatric disorder, described as a depressive 
disorder, the Board finds that the veteran's claim of 
entitlement to service connection for a depressive disorder 
is not well-grounded.  38 U.S.C.A. § 5107(b).

Where a claim is not well grounded it is incomplete, and the 
VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, in 
the statement of the case, as well as in other 
correspondence, the appellant has been notified of the 
defects in the evidentiary record, and the kinds of 
information needed.  As such, it is concluded he has been 
appropriately advised as to the information needed.  
Moreover, in view of this notice, there is no prejudice to 
the appellant in the Board's deciding the subissue of whether 
the claim is well-grounded.


ORDER

The claim for service connection for an acquired psychiatric 
disorder, characterized as major depression is not well 
grounded and the appeal as to that issue is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

